Citation Nr: 1419993	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-132 35A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left knee disability, to include chondromalacia and degenerative arthritic changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The Veteran's claim of entitlement to an evaluation in excess of 10 percent for a left knee disability, to include chondromalacia and degenerative arthritic changes, was remanded by the Board in a December 2011 decision.  Specifically, the Board directed the RO to provide the Veteran a VA examination in order to assess the current severity and symptomatology of his service connected left knee disability.  The Board directed the examiner to discuss whether the left knee disability is productive of any marked interference with employment; and to opine whether the Veteran's left knee disability precludes him from obtaining and maintaining substantially gainful employment.

The Veteran was afforded a VA examination in January 2012.  However, a review of the VA examination report shows that the examiner did not adequately address the functional impact of the Veteran's left knee disability on his ability to work.  Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand directives).  Specifically, the examiner simply stated that the Veteran "was medically retired in 2005 due to a fall at work."  Moreover, this is a factually inaccurate statement as the record shows that the Veteran retired due to spine disabilities. 

Without an adequate opinion addressing the functional impact of the Veteran's left knee disability on his ability to work, the January 2012 opinion is insufficient for analyzing this claim.  See Stegall, 11 Vet. App. at 271.  Therefore, the Board finds that the claim must be remanded for another VA examination.

The Board further finds that Veteran is entitled to an updated VA examination based on his contention that his disability has worsened since the January 2012 examination.  Notably, a March 2013 Post-Appellate Brief, asserts that the Veteran's "left knee pain continues to worsen, and his range of motion also has worsened.  In addition, it has significantly affected his ability to perform many necessary daily activities of living."

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Accordingly, the Board determines that the appeal must be remanded so that another VA examination may be scheduled to assess the current nature and severity of the Veteran's service-connected left knee disability.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected left knee disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail, including any scarring. 

The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the left knee experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee. 

Specifically, with regard to ranges of motion, the examiner must note any range of motion loss that is specifically attributable to pain; note any additional functional loss with repetition; discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups; note whether pain affects the normal working movement of the right knee, including any decreased movement, strength, speed, or endurance; note any excess fatigability, incoordination, and pain on movement; and state whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over time.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

